Citation Nr: 1802984	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  13-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for his service-connected degenerative disc disease.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1962 to July 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran also submitted a timely notice of disagreement to an August 2016 rating decision that denied service connection for PTSD and a higher evaluation for degenerative disc disease.  

The claim was remanded by the Board in June 2015, November 2015, and December 2016 for additional evidentiary development. It has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's December 2016 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As noted above, the Board observes that the Veteran filed a claim in June 2016 that sought, in pertinent part, to reopen a previously denied claim for posttraumatic stress disorder (PTSD) and to obtain an increased rating for his service-connected degenerative disc disease. See VA Form 21-526EZ. Those claims were denied in an August 2016 rating decision and the Veteran filed a timely notice of disagreement. See VA Form 21-0958. While the Board notes that the Veteran indicated that he was disagreeing with the determination made related to service connection for degenerative disc disease, rather than the disability rating assigned, the Board is interpreting the notice of disagreement as disagreement with the rating assigned for his service-connected degenerative disc disease.  

As noted in the Board's prior December 2016, the Veteran's claim for entitlement to a TDIU is inextricably intertwined with both of these claims. See VA Forms 21-8940; Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  In the prior Remand, the Board deferred adjudication of the TDIU issue pending AOJ action on the pending notice of disagreement is taken.  However, the case has been returned to the Board without any action being taking on the Veteran's outstanding notice of disagreement.  To date, no action has been taken on the Veteran's notice of disagreement and it remains pending.  Accordingly, the Board is compelled to remand those issues so that the AOJ can issue the required Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999); 38 U.S.C. § 7105; 38 C.F.R. § 19.26.

In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal. The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.

As the outcome of the Veteran's claims for service connection for PTSD and a higher evaluation for his back disability may result in higher disability evaluations and affect his combined service-connected disability evaluation, they are inextricably intertwined with the TDIU issue that is currently before the Board.  Thus, the Board cannot adjudicate the Veteran's TDIU claim until the AOJ accomplishes the following directive.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Issue a statement of the case (SOC) to the Veteran addressing the matters of entitlement to service connection for PTSD and entitlement to a higher rating for degenerative disc disease, including citation to all relevant law and regulation pertinent to these claims. The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302 (b). Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Regardless of whether the Veteran perfects an appeal of the PTSD and degenerative disc disease issues, readjudicate the claim for entitlement to a TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and provide an appropriate period of time to respond. The appeal should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


